OPINION
WOODLEY, Presiding Judge.
This is a bond forfeiture case in which Jack B. McClellan appeals from a judgment making final a judgment nisi forfeiting the appearance bond entered into by James Timothy Overton, as principal, *921and J. H. Stelfox and appellant Jack B. McClellan as sureties, in the sum of $7,-.500.00.
The claims of error raised on this appeal appear to be identical with those raised by the same appellant in his appeal from the forfeiture of the appearance bond of Clifford Henry Bowen in Bowen v. State, Tex. Cr.App., 413 S.W.2d 915, this day decided, which were overruled.
The judgment is affirmed.
MORRISON, J., dissents.